DETAILED ACTION

1. It is hereby acknowledged that 17/727925 the following papers have been received and placed of record in the file: Remark date 04/25/22

2. The present application is being examined under the pre-AIA  first to invent provisions.  Examiner contacted Applicant to correct typo and file terminal disclaimer, however due to time constraints an action had to be sent out.  

Information Disclosure Statement
3.        The information disclosure statement (IDS), submitted on 04/25/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Specification
4.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
5.  Claims 15-21 are objected to because of the following informalities:  Claim 15 discloses create a socket with a predetermined port on an Internet Protocol (IP) address of said wireless access point by said RTC/RTE communication module. It seems the socket with a predetermined port should be of an Internet Protocol address of said wireless access point by said RTC/RTE communication module.   Appropriate correction is required.


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 15-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over US Patent (11,350,314 B2) claims 1-14. Although the conflicting claims are not identical, they are not patentably distinct from each other because they both deal with packet classification in wireless network.   The main difference is instant application (17/727925) explains a Wi-Fi channel management module managing wireless communication channels and determining optimal channels for different communication needs; a packet transmit schedule module for scheduling all egress packet based on packet priorities on said network interfaces of said wireless access point; a Wi-Fi Basis Service Set (BSS) management module for creating and terminating BSSes. These differences would be obvious modifications for scheduling packets dealing with quality of service or experience with clients.  
Instant Application (17/727925)
US Patent (11,350,314)  
15. A wireless access point software application for classifying network data packets to improve packet forwarding performance, said wireless access point software application adapted to be executed within a wireless access point and comprising: 1) a real-time communication or real-time engagement (RTC/RTE) communication module for configuring and managing RTC/RTE communication with a first RTC/RTE device; 2) an RTC/RTE device management module for managing association between RTC/RTE devices and said wireless access point, said wireless access point including: a. a processing unit; b. a memory operatively coupled to said processing unit; c. a set of Light-Emitting Diode (LED) indicators operatively coupled to said processing unit; d. a wireless network interface operatively coupled to said processing unit; e. a power module operatively coupled to said processing unit; f. a wired wide area network interface operatively coupled to said processing unit; g. a hardware data packet classifier operatively coupled to said processing unit; and 3) a Wi-Fi forwarding control module for priority mapping and transmitting packets based on packet priorities on said network interfaces of said wireless access point; 4) a Wi-Fi channel management module managing wireless communication channels and determining optimal channels for different communication needs; 5) a packet transmit schedule module for scheduling all egress packet based on packet priorities on said network interfaces of said wireless access point; 6) a Wi-Fi Basis Service Set (BSS) management module for creating and terminating BSSes; 7) a packet classifier module for configuring a hardware classifier, identifying each ingress packet and setting priorities for packets; 8) a bandwidth detection module for determining and managing remaining bandwidth of said network interfaces of said wireless access point; and 9) said wireless access point software application adapted to: a. create a socket with a predetermined port on an Internet Protocol (IP) address of said wireless access point by said RTC/RTE communication module; b. establish a connection with said first RTC/RTE device over said socket by said RTC/RTE communication module; c. receive a set of inbound data packet classification identifiers from said first RTC/RTE device by said RTC/RTE communication module; d. receive a set of outbound data packet classification identifiers from said first RTC/RTE device by said RTC/RTE communication module; e. provide said set of inbound data packet classification identifiers to a hardware data packet classifier by said packet classifier module; f. provide said set of outbound data packet classification identifiers to a hardware data packet classifier by said packet classifier module; g. receive a set of inbound data packets from a second RTC/RTE device from said wired wide area network interface of said wireless access point by said RTC/RTE communication module, wherein said hardware data packet classifier applies said set of inbound data packet classification identifiers to said set of inbound data packets by said hardware data packet classifier to generate a set of classified inbound data packets; h. assign a same priority to data packets of a same class within said set of classified inbound data packets to generate a set of prioritized inbound data packets by said packet classifier module; i. schedule said set of prioritized inbound data packets for transmission, thereby forming a set of scheduled inbound data packets by said packet transmit schedule module; j. forward said set of scheduled inbound data packets to said wireless network interface for transmission to said first RTC/RTE device by said Wi-Fi forwarding control module; k. receive a set of outbound data packets from said first RTC/RTE device from said wireless network interface by said RTC/RTE communication module, wherein said hardware data packet classifier applies said set of outbound data packet classification identifiers to said set of outbound data packets by said hardware data packet classifier to generate a set of classified outbound data packets; l. assign a same priority to data packets of a same class within said set of classified outbound data packets to generate a set of prioritized outbound data packets by said packet classifier module; m. schedule said set of prioritized outbound data packets for transmission, thereby forming a set of scheduled outbound data packets by said packet transmit schedule module; and n. forward said set of scheduled outbound data packets to said wired wide area network interface for transmission to said second RTC/RTE device.
1. A method for classifying network data packets by a hardware data packet classifier to improving packet forwarding performance, said method performed by a wireless access point and comprising: 1) creating a socket with a predetermined port on an IP address of said wireless access point; 2) establishing a connection with a first RTC/RTE device over said socket; 3) receiving a set of inbound data packet classification identifiers from said first RTC/RTE device; 4) receiving a set of outbound data packet classification identifiers from said first RTC/RTE device; 5) providing said set of inbound data packet classification identifiers to a hardware data packet classifier; 6) providing said set of outbound data packet classification identifiers to a hardware data packet classifier; 7) receiving a set of inbound data packets from a second RTC/RTE device from a wired network interface of said wireless access point; 8) applying said set of inbound data packet classification identifiers to said set of inbound data packets by said hardware data packet classifier to generate a set of classified inbound data packets; 9) assigning a same priority to data packets of a same class within said set of classified inbound data packets to generate a set of prioritized inbound data packets; 10) scheduling said set of prioritized inbound data packets for transmission, thereby forming a set of scheduled inbound data packets; 11) forwarding said set of scheduled inbound data packets to a wireless network interface for transmission to said first RTC/RTE device; 12) receiving a set of outbound data packets from said first RTC/RTE device from said wireless network interface; 13) applying said set of outbound data packet classification identifiers to said set of outbound data packets by said hardware data packet classifier to generate a set of classified outbound data packets; 14) assigning a same priority to data packets of a same class within said set of classified outbound data packets to generate a set of prioritized outbound data packets; 15) scheduling said set of prioritized outbound data packets for transmission, thereby forming a set of scheduled outbound data packets; and 16) forwarding said set of scheduled outbound data packets to said wired network interface for transmission to said second RTC/RTE device.

The remaining claims are similar to instant application.  

Examiner’s Note:
Claims will be considered for allowance when terminal disclaimer is filed.

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Zaks et al(US 2019/0141572) explains packets (or packet frames) can be received via the receive path  over WiFi airlink  in order to process data for the community WiFi network. In response to receiving a packet frame at along the receive path , a check can be performed (e.g., by the pAP) as to whether or not the packet frame belongs to the community WiFi network, which is configured as a virtual network. The check can be performed to determine if the packets (packet frames) belong to the BSS according to the BSS ID, then a determination or check can be made for the class (e.g., a CLASS 1-3) of the packet frame. However, if the packet does not belong to the BSS as the community WiFi network, then the partition configuration is not virtualized and the residential GW or CPE would process the packet accordingly without a WPA2 pass-through interface to the SP network. 
Emmanuel et al(US 2016/0156673A1) explains a sensor gateway and the sensors is the use of priority data. In IEEE 802.11 there a different priorities for different traffic, i.e. in order of priority lowest to highest there is background, best effort, video, and voice. The usual traffic is best effort traffic. Almost all traffic is best effort. In this scheme the highest priority is voice. Send the sensor packets with the priority class that is tagged as video or voice. As such, the invention dynamically tags data that is not video or voice as though it were video or voice, depending upon sensor type, to provide a higher priority value to the data. To do this, the invention takes advantage of enhanced distributed channel access (EDCA). With EDCA, high-priority traffic has a higher chance of being sent than low-priority traffic: a station with high priority traffic waits a little less before it sends its packet, on average, than a station with low priority traffic. This is accomplished through the EDCA protocol, which is a derivative of CSMA/CA using a shorter arbitration inter-frame space (AIFS) and shorter back-off time for higher priority packets. The exact values depend on the physical layer that is used to transmit the data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-3905.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-7784.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478